Citation Nr: 1241996	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for left ankle disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for a skin disability, to include as secondary to exposure to herbicides.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for jaundice.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to March 1971 and from May 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California.

In August 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In being cognizant of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claim of service connection for PTSD more generally as an acquired psychiatric disability.  In Clemons, the Court instructed that VA should consider alternative current conditions within the scope of the filed claim.  Id.  The Board finds that Clemons is applicable here as the records reflect treatment for additional psychiatric disability, to specifically include depression.

It appears that some of the Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center records center in 1973.  Service treatment records that have been associated with the Veteran's claims file appear to have sustained water damaged.  There is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).

Initially, the Board notes that during his August 2012 hearing, the Veteran requested that the record be held open for 30 days so that additional contemporaneous VA outpatient treatment records may be submitted.  A review of the claims file reveals that no subsequent VA treatment records were associated with the claims file following the August 2012 hearing.  Nonetheless,  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  As such, while on remand, any outstanding records from the Los Angeles and Loma Linda VA facilities dated from December 2008 to the present must be obtained. 

Additionally, in July 2007 correspondence, the Veteran indicated that he was treated by VA for his PTSD (Los Angeles Vet Center beginning 1971), hepatitis C (Dr. Ng beginning 2006), right shoulder disability (Dr. Ng beginning 1969), left ankle disability (Dr. Ng beginning 1974), and rash (Long Beach VA Hospital beginning 1971).  While there is a December 1977 VA examination report of record, there are no VA outpatient treatment records associated with his claims file dated prior to June 2006.  As such, on remand, efforts to obtain any such records must be undertaken.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell, 2 Vet. App. at 611.

Furthermore, correspondence contained in the Veteran's claims file reveals that the Veteran has applied for Social Security Administration disability benefits, and may currently be in receipt of such benefits.  While Social Security Administration determinations are not binding on the Board, medical and administrative records related to a Veteran's Social Security Administration disability compensation benefits claim are potentially important to a claim before the Board, in that they may provide a basis for entitlement to service connection.  As such, the Board must remand so that the RO/AMC can make arrangements to obtain Social Security Administration records of the Veteran.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

With regard to the issue of service connection for hepatitis C and jaundice, during his August 2012 hearing, the Veteran indicated that he would be submitting a hepatitis C questionnaire explaining the asserted etiology of his hepatitis C and jaundice.  The Veteran testified that he was first diagnosed with hepatitis C during his period of active service in 1969, and that he has been receiving post-service treatment for hepatitis C and jaundice with VA.  While he was provided a notice letter in August 2006 notifying him of the information and evidence needed to substantiate his claim, it does not appear that the letter included a risk factors questionnaire.  As such, corrective action is required.  Following the completion of the above development, the Veteran should be scheduled for a VA examination to obtain an opinion as to the likelihood of a relationship between any post-service hepatitis C and jaundice to his period of active service.  In a claim for service connection, medical evidence that suggests a possible nexus but is too equivocal or lacking in specificity to support a decision on the merits triggers the duty to assist if it indicates that a Veteran's condition may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim of service connection for an acquired psychiatric disability, to include PTSD, during his August 2012 hearing the Veteran asserted that he has PTSD that is related to an ambush experienced while minesweeping during his period of active service in Vietnam with the 173rd Airborne Brigade.  This was said to have occurred in the spring (perhaps April) of 1968.  He also reported that he participated in the TET Offensive wherein he witnessed a lot of bloodshed and death.  He reported that he was the recipient of the Combat Infantryman Badge, Bronze Stars, and the Purple Heart Medal.

While the Veteran's available service personnel records do not show that he received the asserted decorations, they do confirm that he was assigned to an infantry division; that he had tours of duty in Vietnam and Korea from June 1968 to September 1970; and, that he participated in the Vietnam Counter Offensive Phases IV and VI, the TET Counter Offensive, and the Sanctuary Counter Offensive.

A review of his available post-service medical records do not show a diagnosis of PTSD, but there is indication of treatment for depression.

During the pendency of this appeal, VA law and regulation governing service connection for PTSD have been amended.  Specifically, the evidentiary establishing of the required in-service stressor in certain cases has been relaxed.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).  Under the newly-revised 38 C.F.R. § 3.304(f), service connection for PTSD may be granted if: (1) A VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor as determined by the examining VA physician.

The Veteran's claimed stressors involving his duties while he was stationed in Vietnam appear to be consistent with the places, types, and circumstances of the his service with an infantry unit involved in the above-stated operations.  See 38 C.F.R. § 3.304(f).  Moreover, he has provided credible testimony regarding these incidents.  Following efforts to obtain the above VA and Vet Center treatment records have been undertaken, he must be provided a VA examination to obtain a medical opinion as to whether any currently diagnosed psychiatric disorder, to include PTSD, was incurred in or aggravated by active service.  The VA examiner must determine whether there is symptomatology satisfying the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, whether any such diagnosed disorder is related to the in-service stressful events.  The VA examination report should be conducted in accordance with the revised 38 C.F.R. § 3.304(f).  The VA examiner should also be instructed to identify whether the Veteran has any psychiatric disorder other than PTSD and to ascertain whether any such diagnosed disorder is related to service.

With regard to the issue of service connection for a skin disability, review of the service treatment records reveals care for a rash in May 1969.  Specifically, such records note a rash on the hands and a fungal type growth on the bottom of both feet.   In August and September 1969, the Veteran was treated for a rash on his back.  In January 1968, he was treated for blisters on the left foot.  In March 1971, he was treated for questionable athlete's foot, secondary to infection.  During his August 2012 hearing, he stated that he had continued to experienced a skin rash ever since.  Thus, a VA examination should be provided to obtain an opinion as to the likelihood of a relationship between any post-service rash and the aforestated in-service treatment.  See McLendon, 20 Vet. App. at 79.

Turning to the right shoulder claim, the Veteran during his August 2012 hearing that he injured his right shoulder during service in November and December 1969, wherein he was treated for back pain behind the right scapula and right shoulder areas.  He described that he had been minesweeping and a mine had detonated, blowing him off the road.  He had trouble with his right shoulder ever since.  A review of the service treatment records reveals a December 1969 entry that shows treatment for sharp pain behind the right scapula.  While a December 1977 VA examination report references a 1968 truck explosion wherein the Veteran injured his back, there is no reference to a right shoulder injury.  Nevertheless, as the service treatment records show treatment in service, and in light of the Veteran's testimony as to the onset and continuity of symptoms, a VA orthopedic examination should be undertaken.  See McLendon, 20 Vet. App. at 79.

 With regard to the issues of service connection for left knee and left ankle disabilities, during his August 2012 hearing, the Veteran indicated that he injured left ankle in a booby trap in the jungle in Vietnam in 1968.  He added that the residuals of that injury this was misidentified on his separation examination report as a tattoo of the ankle.  He further indicated that the same incident, along with a subsequent ambush, injured his left knee.

The service treatment records include a May 1974 report of medical examination revealing a tattoo on the ankle of the left foot.  Following service, a VA examination report dated in December 1977 reflects complaints of left leg pain secondary to a left ankle fracture, which the Veteran claimed occurred in an accident in service.  As the service treatment records show the questionable left ankle tattoo in service, and given the contemporaneous statements of the Veteran during his December 1977 examination regarding the left leg and ankle, and in light of his August 2012 testimony as to the onset and continuity of symptoms, a VA orthopedic examination of the left knee and ankle must be undertaken.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated prior to June 2006 and February 2008, to include for treatment a the Los Angeles and Loma Linda VA facilities, and treatment for his PTSD (Los Angeles Vet Center beginning 1971), hepatitis C (Dr. Ng beginning 2006), right shoulder disability (Dr. Ng beginning 1969), left ankle disability (Dr. Ng beginning 1974), and rash (Long Beach VA Hospital beginning 1971).  

All efforts to obtain such records shall be fully documented, and any negative response shall be provided if records are not available, and the Veteran notified of such.   All records obtained must be associated with the Veteran's claims file

2.  The RO/AMC shall take the necessary steps to obtain a complete copy of any and all adjudications and the records underlying the adjudications of the Veteran's claim for Social Security Administration disability benefits.  Efforts to obtain the records should continue until it is determined that they do not exist, or that further efforts to obtain the records would be futile.  The Veteran must be notified of any records that cannot be obtained, of VA's efforts to obtain the records, and of any additional actions that will be undertaken. 

3.  The RO/AMC shall provide the Veteran with a hepatitis C questionnaire.  Following a response from the Veteran, the RO/AMC shall arrange for him to undergo an appropriate VA examination for his asserted hepatitis C and jaundice.  The claims file and a copy of this Remand shall be made available to and be reviewed by the examiner in conjunction with the examination of the Veteran.  All necessary testing shall be undertaken. 

The examiner should opine as to whether it is at least as likely as not that any liver disorder, to include hepatitis C and jaundice, found on examination is related to any incident of his the Veteran's active service, specifically commenting on the Veteran's responses to his hepatitis C questionnaire.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, such as a lack of expertise to render such an opinion, or the absence of particular testing or information required to respond. (In such case, any necessary additional testing should be accomplished if feasible.)

If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

Additionally, if the examiner rejects the Veteran's statements, the examiner must provide reasons for doing so.  The absence of supporting medical evidence in the service or post-service treatment records is not a sufficient reason for rejecting a Veteran's reports. 

4.  After all the available records have been associated with the claims file, the RO/AMC shall schedule the Veteran for a VA psychiatric examination, with the appropriate specialist, to determine the nature and likely etiology of the claimed PTSD.  The entire claims file, including a copy of this Remand, must be made available to the examiner for review.  All tests deemed necessary by the examiner should be undertaken.
Based on the examination and record review, the examiner should provide an opinion as to the following: 

(a)  Is it at least as likely as not that the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125?

(b)  If so, the examiner is directed to opine as to whether it is at least as likely as not that the PTSD is related to the in-service stressful event associated with participation with an infantry division in the Vietnam Counter Offensive Phases IV and VI, the TET Counter Offensive, and the Sanctuary Counter Offensive.

(c)  For any other diagnosed psychiatric disability, the examiner shall provide a medical opinion indicating whether it is at least as likely as not that such condition is related to service. 

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, such as a lack of expertise to render such an opinion, or the absence of particular testing or information required to respond. (In such case, any necessary additional testing should be accomplished if feasible.)

If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

Additionally, if the examiner rejects the Veteran's statements, the examiner must provide reasons for doing so.  The absence of supporting medical evidence in the service or post-service treatment records is not a sufficient reason for rejecting a Veteran's reports. 

5.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any skin disability found on examination.  The claims file and a copy of this Remand shall be made available to and be reviewed by the examiner in conjunction with the examination of the Veteran.  All necessary testing shall be undertaken. 

The examiner is directed to provide an opinion as to whether it is at least as likely as not that the Veteran has a skin disability that had its onset during active service or is related to any in-service disease, event, or injury, to include the May 1969 rash on the hands and fungal type growth on the bottom of both feet; the August and September 1969 rash on the back; the January 1968 blisters on the left foot; and the March 1971 questionable athlete's foot, secondary to infection.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, such as a lack of expertise to render such an opinion, or the absence of particular testing or information required to respond. (In such case, any necessary additional testing should be accomplished if feasible.)

If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

Additionally, if the examiner rejects the Veteran's statements, the examiner must provide reasons for doing so.  The absence of supporting medical evidence in the service or post-service treatment records is not a sufficient reason for rejecting a Veteran's reports. 

6.  The RO/AMC shall schedule the Veteran for an appropriate VA orthopedic examination to determine the nature and etiology of any right shoulder disability found on examination.  The claims file and a copy of this Remand shall be made available to and be reviewed by the examiner in conjunction with the examination of the Veteran.  All necessary testing shall be undertaken. 

The examiner is directed to provide an opinion as to whether it is at least as likely as not that the Veteran's has a right shoulder disability that had its onset during active service or is related to any in-service disease, event, or injury, to include the December 1969 treatment for a sharp pain in the back behind the right scapula.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, such as a lack of expertise to render such an opinion, or the absence of particular testing or information required to respond. (In such case, any necessary additional testing should be accomplished if feasible.)

If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

Additionally, if the examiner rejects the Veteran's statements, the examiner must provide reasons for doing so.  The absence of supporting medical evidence in the service or post-service treatment records is not a sufficient reason for rejecting a Veteran's reports. 

7.  The RO/AMC shall schedule the Veteran for an appropriate VA orthopedic examination to determine the nature and etiology of any left knee and left ankle disability found on examination.  The claims file and a copy of this Remand shall be made available to and be reviewed by the examiner in conjunction with the examination of the Veteran.  All necessary testing shall be undertaken. 

The examiner is directed to provide an opinion as to whether it is at least as likely as not that the Veteran's has a left knee and left ankle disability that had its onset during active service or is related to any in-service disease, event, or injury.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology, to include those made during the December 1977 VA examination and during the August 2012 hearing.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, such as a lack of expertise to render such an opinion, or the absence of particular testing or information required to respond. (In such case, any necessary additional testing should be accomplished if feasible.)

If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

Additionally, if the examiner rejects the Veteran's statements, the examiner must provide reasons for doing so.  The absence of supporting medical evidence in the service or post-service treatment records is not a sufficient reason for rejecting a Veteran's reports. 

8.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

9.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


